Citation Nr: 1535594	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for corn, second toe of right foot.

2.  Entitlement to service connection for intermittent atrial arrhythmia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2002 and completed several periods of active duty for training.  

These issues were last before the Board of Veterans' Appeals (Board) in July 2014, on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A Board hearing was held before the undersigned in April 2014.  A transcript is of record.

The issue of entitlement to service connection for intermittent atrial arrhythmia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record reflects some loss of skin over, and pain due to, the Veteran's corn, second toe of right foot.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for corn, second toe of right foot, are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.118 Diagnostic Codes 7803, 7819 (2008), 4.118 Diagnostic Codes 7804, 7819 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA satisfied the VCAA duty to notify by way of letters sent to the Veteran in July and August of 2008, advising him of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  VA sent these letters prior to the initial adjudication in January 2009.  Since service connection for the corn, second toe of right foot, was granted in the January 2009 rating decision on appeal, the notice served its purpose.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA provided notice on the "downstream" issue of entitlement to an increased rating for the corn of the right foot in a February 2010 Statement of the Case and readjudicated the appeal in May 2013 and April 2015 supplemental statements of the case.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was inadequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

VA also satisfied the duty to assist the claimant with the development of his claim for an increased rating by providing examinations in October 2008 and April 2015.  38 C.F.R. § 3.159 (2014).  The Board finds the medical examinations and relevant opinions to be adequate as they reflect conclusions made after a review of the evidence as well as physical examination of the Veteran.  Additionally, the evidence does not reflect that there has been a worsening of the corn, second toe of right foot, since the April 2015 examination as to warrant remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

VA further satisfied the duty to assist the Veteran by making reasonable efforts to obtain relevant records that he adequately identified.  The claims file includes some of the Veteran's service records, VA treatment records and examinations, private treatment records, lay statements, and hearing testimony.  Although the record does not reflect that, as instructed in the July 2014 remand directives, the AOJ took appropriate steps to ensure that the Veteran's complete service treatment record had been associated with the claims file, such records are not pertinent to the issue decided herein.  Specifically, as the resolution of the Veteran's appeal regarding the rating of his corn, second toe of right foot, is based on the current nature and severity of this disability, rather than any circumstance of his service, he is not prejudiced in the current appeal by the lack of any service records.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014).

In regard to the April 2014 hearing, the United States Court of Appeals for Veterans Claims has held that a Veterans Law Judge (VLJ) has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that, at the April 2014 hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that would help substantiate the claim.  

The Board remanded the case in July 2014 for the provision of another examination and the collection of additional treatment records.  As VA afforded the Veteran an opportunity to submit additional records, obtained additional VA treatment records, and conducted a new examination, the record reflects substantial compliance with prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has accomplished all necessary development and may proceed with appellate review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Initial Compensable Rating for Corn, Second Toe of Right Foot

The Veteran contends that his right foot corn warrants a compensable rating because of discomfort and rubbing skin.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

If, as in this case, an appeal arises from the original disability rating assigned after an award of service connection, the severity of the disability should be considered from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran's right foot corn has been non-compensably rated under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2014), effective June 27, 2008.

Although the rating criteria for skin disabilities in 38 C.F.R. § 4.118 changed during the rating period, effective October 23, 2008, the revisions are applicable only to applications for benefits received by VA on or after October 23, 2008, or in cases in which a Veteran has requested review under the new criteria.  However, any increase in disability compensation based on the new criteria may not be assigned earlier than the effective date of this rule.  See 73 FR 54708 (Sept. 23, 2008).  Although the Veteran's claim was received in June 2008, he effectively requested review under the new criteria by disagreeing, in February 2009, with the assigned rating.

Under the rating criteria in 38 C.F.R. § 4.118 that were in effect prior to October 23, 2008:  Diagnostic Code 7819 (benign skin neoplasms) indicates to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function; Diagnostic Code 7801 permits a 10 percent rating for scars other than of the head, face, or neck, that are deep or that cause limitation of motion, if they have an area or areas exceeding 6 square inches (39 sq. cm.); Diagnostic Code 7802 indicates scars other than of the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if they have area or areas exceeding 144 square inches (929 sq. cm.); Diagnostic Code 7803 reflects that unstable superficial scars warrant a 10 percent rating (a note to this code states that an unstable scar is one where, for any reason, there is frequent loss of skin covering the scar); Diagnostic Code 7804 states that scars which are superficial and painful on examination warrant a 10 percent rating; and, under Diagnostic Code 7805, scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

Under the rating criteria in 38 C.F.R. § 4.118 in effect after October 23, 2008: Diagnostic Code 7819 (benign skin neoplasms) still indicates to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function; Diagnostic Code 7801 permits a 10 percent rating for scars other than of the head, face, or neck, that are deep and nonlinear if they have an area or areas exceeding 6 square inches (39 sq. cm.); Diagnostic Code 7802 indicates scars other than of the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating if they have area or areas exceeding 144 square inches (929 sq. cm.); (Diagnostic Code 7803 is no longer in effect); Diagnostic Code 7804 states that one or more scars which are unstable or painful warrant a minimum 10 percent rating (a note to this code states that an unstable scar is one where, for any reason, there is frequent loss of skin covering the scar); and, under Diagnostic Code 7805, any disabling effect(s) not considered under Codes 7800, 7801, 7802, or 7804, are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2014).

An October 2008 VA examiner observed a "very thickened corn" and moderate pain over the dorsum of the second toe on the right foot at the proximal interphalangeal joint.  The examiner noted no swelling, heat, redness, or tissue breakdown at the site of the corn, but observed that the Veteran reported it became painful after "a lot of walking" and was exacerbated by wearing shoes.  The report notes that the corn did not affect the Veteran's usual occupation or daily activities.

In a February 2009 statement (VA Form 21-4138), the Veteran reported wearing "special shoes or boots to prevent rubbing and irritation" of the corn.  He also testified at the April 2014 hearing that although he never had to take time away from work due to his corn, wearing certain shoes resulted in increased discomfort and loss of some skin over the corn such that he needed to wear open-toed shoes for relief.

An April 2015 VA examiner observed a one centimeter "soft corn" on the dorsum of the second toe on the right foot at the proximal interphalangeal joint.  The examiner noted that the record did not reflect any change in the severity of his corn and that the condition did not impact his ability to work.

The medical evidence of record reflects, and the Veteran's lay testimony supports, that his corn of the second toe of the right foot results in discomfort.  Further, although neither VA examiner observed any skin breakdown, the Veteran provided credible testimony that skin rubs off of his corn if he walks in certain closed toe shoes.  Based on the rubbing off of skin, the Veteran's corn is considered unstable under the pertinent notes to Diagnostic Code 7803 (2008) and Diagnostic Code 7804 (2014).  As a result, under Diagnostic Code 7803, a 10 percent disability rating is warranted for the period prior to October 23, 2008, and a 10 percent disability is warranted from October 23, 2008, under Diagnostic Code 7804.  As the Veteran has only one corn that can be rated as a scar pursuant to Diagnostic Code 7819, and the corn is superficial and limited to approximately one centimeter in size, no higher evaluation, or separate evaluations, are warranted under other Diagnostic Codes in 38 C.F.R. § 4.118 (2008, 2014). 

As a 10 percent rating, and no higher, is appropriate under the rating criteria in effect before and after October 23, 2008, and throughout the appeal period, a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The record does not indicate any significant increase or decrease in symptoms during the appeal period and the Veteran has provided testimony that his symptoms are limited to discomfort as well as some loss of skin with walking in closed toe shoes.  

The Board has also considered whether referral for an extraschedular rating for the corn of the second toe of the right foot is appropriate.  However, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that available schedular evaluations are inadequate.  38 C.F.R. § 3.321(b) (2014).  Comparing the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability (Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009)) reflects that the rating criteria reasonably describe the Veteran's disability.  He has reported discomfort as well as loss of skin over the corn and the applicable rating criteria contemplate both pain and such skin instability.  Referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

An initial 10 percent rating for corn, second toe of right foot, is granted.



REMAND

In the July 2014 remand, the Board directed the AOJ to ensure that his complete service record was associated with the claims file and to obtain a medical opinion regarding the Veteran's intermittent atrial arrhythmia.  Unfortunately, as the file does not reflect that the service treatment record is complete and the resulting medical opinion does not provide sufficient rationale or address the Veteran's reserve service, additional actions are required.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the entire available portion of the Veteran's service treatment record is associated with the claims file.  Note that the Veteran reported being treated at the Naval Health Clinic Coronado and the Balboa Naval Hospital San Diego and, although the May 2013 Supplemental Statement of the Case refers to attempts to locate such records, the Veteran was not otherwise advised in accordance with 38 C.F.R. § 3.159(e) (i) - (iv) (2014).  Ensure that the Veteran is advised appropriately in regard to any records that cannot be located.  

2.  Obtain any newly generated VA treatment records, noting that the most recent records within the file from the VA Medical Center in Roseburg are dated through November 2013.  If such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran the opportunity to identify, and complete an appropriate number of VA Forms 21-4142 (Authorization and Consent to Release Information to VA) for the release of any additional records from private providers who have treated him for his claimed atrial arrhythmia.  

4.  Subsequently, return the claims file (including any relevant records contained in Virtual VA and/or VBMS) to the clinician who performed the April 2015 VA Heart Conditions examination (if that examiner is unavailable, provide the file to another qualified clinician). 

The clinician must review the entire claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current atrial arrhythmia (identified by the 2008 examiner as the atrial fibrillation documented in service records) was aggravated beyond its natural progression by/during any of his documented periods of training or his active duty service.  Note that the Veteran has specifically contended (see April 2012 VA Form 21-4138 and April 2014 hearing transcript at pages 10 through 13) that his atrial arrhythmia was asymptomatic until a 1998 training event and the April 2015 VA Heart Conditions examination report referenced this event as well as subsequent "episodes of rapid heart rate 1-2/year."  The clinician should refer to the Veteran's personnel record for the periods of training and specifically identify any time periods pertinent to the opinion, to include, but not limited to the 1998 event mentioned above.  

The clinician must provide a complete medical rationale for any opinion rendered and, if unable to provide the requested opinion without resorting to speculation, he or she should explain why the opinion could not be made without speculation.  Note that the phrase "based on currently available information," which was used in the April 2015 examination report, cannot be considered a complete and/or medical rationale.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


